UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:8/31 Date of reporting period: 11/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of November 30, 2010(Unaudited) DWS International Fund Shares Value ($) Common Stocks 94.6% Australia 7.8% Australia & New Zealand Banking Group Ltd. BHP Billiton Ltd. National Australia Bank Ltd. Newcrest Mining Ltd. Wesfarmers Ltd. Woodside Petroleum Ltd. Woolworths Ltd. (Cost $76,111,872) Brazil 0.7% Banco Santander Brasil SA (Units)(Cost $7,859,742) China 1.6% China Construction Bank Corp. "H" China National Building Material Co., Ltd. "H" Industrial & Commercial Bank of China Ltd. "H" (Cost $16,974,468) Denmark 2.3% A P Moller - Maersk AS "B" Carlsberg AS "B" Novo Nordisk AS "B" (Cost $19,738,881) Finland 0.4% Sampo Oyj "A"(Cost $4,229,101) France 9.2% Air Liquide SA BNP Paribas GDF Suez LVMH Moet Hennessy Louis Vuitton SA PPR Sanofi-Aventis Schneider Electric SA Total SA Vivendi (Cost $94,342,143) Germany 8.2% Allianz SE (Registered) BASF SE Bayerische Motoren Werke (BMW) AG Daimler AG (Registered)* Deutsche Lufthansa AG (Registered)* Linde AG MAN SE Metro AG SAP AG Siemens AG (Registered) (Cost $71,799,230) Hong Kong 3.5% AIA Group Ltd.* BOC Hong Kong (Holdings) Ltd. Hong Kong Exchanges & Clearing Ltd. HongKong Electric Holdings Ltd. (Cost $33,233,915) India 2.1% ICICI Bank Ltd. Infosys Technologies Ltd. ITC Ltd. Larsen & Toubro Ltd. (Cost $21,759,645) Italy 1.4% Saipem SpA UniCredit SpA (Cost $8,652,063) Japan 19.0% Canon, Inc. FANUC Corp. Honda Motor Co., Ltd. Kao Corp. Komatsu Ltd. Kubota Corp. Mitsubishi Corp. Mitsubishi Heavy Industries Ltd. Mitsui O.S.K Lines Ltd. NTT DoCoMo, Inc. Panasonic Corp. Seven & I Holdings Co., Ltd. Shin-Etsu Chemical Co., Ltd. Sumitomo Mitsui Financial Group, Inc. Takeda Pharmaceutical Co., Ltd. Toshiba Corp. (Cost $169,361,315) Mexico 0.6% America Movil SAB de CV "L"(Cost $5,555,593) Netherlands 7.1% ING Groep NV (CVA)* Koninklijke (Royal) KPN NV Koninklijke Philips Electronics NV Royal Dutch Shell PLC "A" Unilever NV (CVA) (Cost $72,016,613) Norway 0.9% DnB NOR ASA(Cost $7,975,830) Russia 1.1% Sberbank of Russia(Cost $5,104,329) Singapore 2.1% Keppel Corp., Ltd. Oversea-Chinese Banking Corp., Ltd. (Cost $19,495,361) South Africa 0.5% Remgro Ltd.(Cost $5,583,467) Spain 1.3% Telefonica SA(Cost $14,099,384) Sweden 2.2% Atlas Copco AB "A" Hennes & Mauritz AB "B" Swedbank AB "A"* TeliaSonera AB Volvo AB "B"* (Cost $20,278,918) Switzerland 6.2% Compagnie Financiere Richemont SA "A" Givaudan SA (Registered) Nestle SA (Registered) Xstrata PLC (Cost $44,848,239) Taiwan 0.6% Taiwan Semiconductor Manufacturing Co., Ltd.(Cost $5,450,817) United Kingdom 15.8% AMEC PLC AstraZeneca PLC British American Tobacco PLC Diageo PLC GlaxoSmithKline PLC HSBC Holdings PLC Johnson Matthey PLC Legal & General Group PLC Lloyds Banking Group PLC* Reckitt Benckiser Group PLC Rio Tinto PLC Tesco PLC Vodafone Group PLC WPP PLC (Cost $149,441,291) Total Common Stocks (Cost $873,912,217) Preferred Stocks 3.5% Brazil 2.1% Itau Unibanco Holding SA Petroleo Brasileiro SA Ultrapar Participacoes SA Vale SA "A" (Cost $21,857,220) Germany 0.9% Volkswagen AG (Cost $8,786,057) Korea 0.5% Samsung Electronics Co., Ltd. (Cost $5,361,846) Total Preferred Stocks (Cost $36,005,123) Rights 0.0% China Industrial & Commercial Bank of China Ltd., Expiration Date 12/16/2010*(Cost $0) Participatory Note 0.5% Indonesia PT Astra International Tbk (issuer Merrill Lynch International & Co.), Expiration Date 10/13/2015*(Cost $5,400,235) Cash Equivalents 1.6% Central Cash Management Fund, 0.21% (a) (Cost $16,484,465) % of Net Assets Value ($) Total Investment Portfolio (Cost $931,802,040) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $938,299,601.At November 30, 2010, net unrealized appreciation for all securities based on tax cost was $57,233,272.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $94,305,113 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $37,071,841. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. CVA: Certificaten Van Aandelen At November 30, 2010 the DWS International Fund had the following sector diversification: Sector Market Value ($) As a % of Common Stocks, Preferred Stocks, Rights & Participatory Note Financials % Consumer Staples % Industrials % Consumer Discretionary % Materials % Energy % Telecommunication Services % Health Care % Information Technology % Utilities % Total % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common & Preferred Stocks Australia $
